OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21409 Pioneer Pioneer Municipal High Income Advantage Trust (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: March 31 Date of reporting period: June 30, 2014 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. File the schedules as of the close of the reporting period as set forth in ss. 210.12-12 12-14 of Regulation S-X [17 CFR 210.12-12 12-14]. The schedules need not be audited. Pioneer Municipal High Income Advantage Trust NQ | June 30, 2014 Ticker Symbol:MAV Schedule of Investments |6/30/14 (unaudited) Principal Amount USD ($) S&P/Moody's Ratings Value TAX EXEMPT OBLIGATIONS -134.8% of Net Assets Alabama - 1.7% NR/B3 Alabama Industrial Development Authority Solid Waste Disposal Revenue, 6.45%, 12/1/23 NR/NR Huntsville-Redstone Village Special Care Facilities Financing Authority Nursing Home Revenue, 5.5%, 1/1/43 Arizona - 1.0% 2,640,000(a) NR/NR Pima County Industrial Development Authority, 7.0%, 1/1/38 NR/Baa3 Pima County Industrial Development Authority Education Revenue, 6.75%, 7/1/31 California - 15.0% CCC/NR California County Tobacco Securitization Agency Revenue, 5.25%, 6/1/46 NR/NR California Enterprise Development Authority Recovery Zone Facility Revenue, 8.5%, 4/1/31 NR/Baa3 California Pollution Control Financing Authority, 5.0%, 7/1/37 (144A) BB+/NR California School Finance Authority, 7.375%, 10/1/43 A/Aa3 California State General Obligation Various Purpose, 5.75%, 4/1/31 NR/NR California Statewide Communities Development Authority, 5.875%, 11/1/43 757,342(b)(c) NR/NR California Statewide Communities Development Authority Environmental Facilities Revenue, 9.0%, 12/1/38 8 20,000,000(d) NR/NR Inland Empire Tobacco Securitization Authority Revenue, 0.0%, 6/1/36 3,140,000(e) AA/WR Lehman Municipal Trust Receipts Revenue, RIB, 0.0%, 9/20/28 (144A) 8,575,000(e) AA/NR Lehman Municipal Trust Receipts, General Obligation, 13.049%, 7/28/31 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.25%, 1/1/31 A-/NR Madera Irrigation Financing Authority Water Revenue, 6.5%, 1/1/40 A-/A2 San Jose California Airport Revenue, RIB, 5.0%, 3/1/37 Colorado - 0.8% B+/NR Colorado Educational & Cultural Facilities Authority, 8.0%, 9/1/43 NR/NR Kremmling Memorial Hospital District Certificate of Participation, 7.125%, 12/1/45 Connecticut - 0.4% NR/NR Hamden Connecticut Facility Revenue, 7.75%, 1/1/43 District of Columbia - 3.3% BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.5%, 5/15/33 BBB/Baa1 District of Columbia Tobacco Settlement Financing Corp., 6.75%, 5/15/40 Florida - 2.8% NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/41 NR/NR Alachua County Health Facilities Authority Revenue, 8.125%, 11/15/46 NR/B1 Capital Trust Agency Revenue Bonds, 7.75%, 1/1/41 1,000,000(a) NR/WR Hillsborough County Industrial Development Authority Revenue, 8.0%, 8/15/32 Principal Amount USD ($) S&P/Moody's Ratings Value Florida - (continued) A/A2 Miami-Dade County Florida Aviation Revenue, 5.5%, 10/1/41 Georgia - 5.4% 5,210,000(e) AA/WR Atlanta Georgia Water and Wastewater Revenue, RIB, 0.0%, 11/1/43 (144A) B+/B2 Clayton County Development Authority Revenue, 9.0%, 6/1/35 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.0%, 9/1/30 NR/NR DeKalb County Georgia Hospital Authority Revenue, 6.125%, 9/1/40 AA/Aa2 Private Colleges & Universities Authority Revenue, 5.0%, 10/1/43 Guam - 0.4% B+/NR Guam Government of Department Education Certificates of Participation, 6.625%, 12/1/30 Idaho - 1.2% A-/Baa1 Power County Industrial Development Corp. Revenue, 6.45%, 8/1/32 A-/Baa1 Power County Pollution Control Revenue, 5.625%, 10/1/14 Illinois - 6.3% NR/A3 City of Country Club Hills, General Obligation, 5.0%, 12/1/31 NR/NR Illinois Finance Authority Revenue, 7.0%, 11/15/17 AA/A3 Illinois Finance Authority Revenue, 6.0%, 8/15/25 NR/NR Illinois Finance Authority Revenue, 7.0%, 11/15/27 BBB+/NR Illinois Finance Authority Revenue, 6.0%, 8/15/38 A+/A1 Illinois Finance Authority Revenue, 5.5%, 4/1/39 AA+/Aa2 Illinois Finance Authority Revenue, 6.0%, 8/15/39 NR/NR Illinois Finance Authority Revenue, 8.125%, 2/15/40 NR/NR Illinois Finance Authority Revenue, 8.25%, 5/15/45 NR/NR Illinois Finance Authority Revenue, 8.25%, 2/15/46 365,400(d) NR/NR Illinois Finance Authority Revenue, 0.0%, 11/15/52 417,400(e) NR/NR Illinois Finance Authority Revenue, 4.0%, 11/15/52 NR/NR Southwestern Illinois Development Authority Revenue, 5.625%, 11/1/26 Indiana - 0.9% NR/NR City of Carmel Indiana Nursing Home Revenue, 7.0%, 11/15/32 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/42 NR/NR City of Carmel Indiana Nursing Home Revenue, 7.125%, 11/15/47 NR/NR Vincennes Industrial Economic Development Revenue, 6.25%, 1/1/24 Kansas - 0.4% NR/A2 Kansas Development Finance Authority Revenue, 5.0%, 5/15/35 Louisiana - 5.9% BB+/Ba1 Jefferson Parish Hospital Service District No. 2, 6.375%, 7/1/41 Pioneer Municipal High Income Advantage Trust |NQ |6/30/2014 Schedule of Investments |6/30/14 (unaudited) (continued) Principal Amount USD ($) S&P/Moody's Ratings Value Louisiana - (continued) BBB/Baa3 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue, 6.75%, 11/1/32 NR/Baa1 Louisiana Public Facilities Authority Revenue, 5.5%, 5/15/47 BBB-/NR Opelousas Louisiana General Hospital Authority Revenue, 5.75%, 10/1/23 Maine - 1.9% NR/Ba1 Maine Health & Higher Educational Facilities Authority Revenue, 7.5%, 7/1/32 AA-/Aa3 Maine Turnpike Authority Revenue, 5.0%, 7/1/42 Maryland - 3.6% NR/Baa3 Maryland Health & Higher Educational Facilities Authority Revenue, 5.75%, 7/1/38 A-/A2 Maryland Health & Higher Educational Facilities Authority Revenue, 5.0%, 7/1/43 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.75%, 7/1/44 NR/NR Maryland Health & Higher Educational Facilities Authority Revenue, 6.25%, 1/1/45 Massachusetts - 5.6% NR/NR Massachusetts Development Finance Agency Revenue, 7.1%, 7/1/32 AA/Aa2 Massachusetts Development Finance Agency Revenue, 5.0%, 7/1/39 A/WR Massachusetts Development Finance Agency Revenue, 5.75%, 1/1/42 AAA/Aaa Massachusetts Health & Educational Facilities Authority Revenue, 5.5%, 7/1/32 3,420,000(b)(c) NR/NR Massachusetts Health & Educational Facilities Authority Revenue, 6.5%, 1/15/38 Michigan - 3.6% NR/Ba1 Flint Michigan Hospital Building Authority Revenue, 7.375%, 7/1/35 BB+/NR Kent Hospital Finance Authority Revenue, 6.25%, 7/1/40 NR/NR Michigan Public Educational Facilities Authority Revenue, 7.0%, 10/1/36 AA+/Aa1 Michigan State University Revenue, 5.0%, 8/15/41 Minnesota - 1.3% NR/NR Port Authority of the City of Bloomington, Minnesota Recovery Zone Facility Revenue, 9.0%, 12/1/35 Missouri - 0.0% 1,500,000(b)(c) NR/WR St. Louis Industrial Development Authority Revenue, 7.2%, 12/15/28 6,640,000(b)(c) NR/WR St. Louis Industrial Development Authority Revenue, 7.25%, 12/15/35 66 Montana - 0.7% 2,445,000(d) NR/NR Hardin Increment Industrial Infrastructure Development Revenue, 0.0%, 9/1/31 1,000,000(b)(c) NR/NR Two Rivers Authority Inc., Project Revenue, 7.375%, 11/1/27 Nevada - 2.3% A+/A1 Nevada Highway Revenue, 5.0%, 2/1/43 A-/A3 Reno Nevada Hospital Revenue, 5.25%, 6/1/41 New Hampshire - 0.4% 1,125,000(a) NR/NR New Hampshire Health & Education Facilities Authority Revenue, 5.875%, 7/1/34 Principal Amount USD ($) S&P/Moody's Ratings Value New Jersey - 9.0% B/B2 New Jersey Economic Development Authority Revenue, 5.75%, 9/15/27 NR/NR New Jersey Health Care Facilities Financing Authority, 7.25%, 7/1/27 3,500,000(e) AA/WR New Jersey State Turnpike Authority Transportation Revenue, RIB, 13.774%, 7/1/23 (144A) 15,375,000(d) AA+/Aa1 New Jersey Transportation Trust Fund Authority Revenue, 0.0%, 12/15/27 New York - 6.8% BB/B1 New York City Industrial Development Agency Revenue, 5.25%, 12/1/32 BB/B1 New York City Industrial Development Agency Revenue, 7.625%, 12/1/32 AAA/Aaa New York State Dormitory Authority Revenue, 5.0%, 10/1/41 NR/Ba1 New York State Dormitory Authority Revenue, 6.125%, 12/1/29 BBB/A3 Westchester County Healthcare Corp. Revenue, 5.0%, 11/1/44 North Carolina - 2.6% NR/NR Charlotte North Carolina Special Facilities Revenue, 7.75%, 2/1/28 NR/NR Charlotte Special Facilities Revenue, 5.6%, 7/1/27 Ohio - 1.5% B-/B3 Buckeye Tobacco Settlement Financing Authority Revenue, 6.5%, 6/1/47 Oklahoma - 1.8% 3,000,000(e) NR/WR Tulsa Airports Improvement Trust, 7.75%, 6/1/35 NR/WR Tulsa Airports Improvement Trust Revenue, 6.25%, 6/1/20 Oregon - 0.7% BBB+/NR Oregon State Facilities Authority Revenue, 5.25%, 10/1/40 Pennsylvania - 10.4% B-/NR Pennsylvania Economic Development Financing Authority, 8.0%, 5/1/29 B-/Caa2 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue, 6.0%, 6/1/31 A-/A3 Pennsylvania Turnpike Commission, 5.3%, 12/1/41 BB-/NR Philadelphia Authority for Industrial Development Revenue, 6.5%, 6/15/33 (144A) BB-/NR Philadelphia Authority for Industrial Development Revenue, 6.75%, 6/15/43 (144A) NR/NR Philadelphia Authority for Industrial Development Revenue, 8.2%, 12/1/43 BB+/Ba2 Philadelphia Hospitals & Higher Education Facilities Authority Revenue, 5.0%, 7/1/34 Puerto Rico - 0.9% BB+/Ba2 Commonwealth of Puerto Rico, General Obligation, 8.0%, 7/1/35 Rhode Island - 3.7% 1,355,000(c) NR/NR Central Falls Rhode Island Detention Facility Corp. Revenue, 7.25%, 7/15/35 NR/NR Rhode Island Health & Educational Building Corp. Revenue, 8.375%, 1/1/46 BB/Ba1 Tobacco Settlement Financing Corp. Revenue, 6.25%, 6/1/42 Principal Amount USD ($) S&P/Moody's Ratings Value South Carolina - 2.0% 4,400,000(a)(f) BBB/WR Tobacco Settlement Revenue Management Authority, 6.375%, 5/15/30 Tennessee - 3.0% BBB+/Baa1 Johnson City Health & Educational Facilities Board Hospital Revenue, 6.5%, 7/1/38 BBB+/NR Sullivan County Health, Educational & Housing Facilities Board Revenue, 5.25%, 9/1/36 Texas - 16.5% BB/NR Arlington Higher Education Finance Corp. Revenue, 7.0%, 3/1/34 BB/NR Arlington Higher Education Finance Corp. Revenue, 7.125%, 3/1/44 BB+/Baa3 Central Texas Regional Mobility Authority Revenue, 6.75%, 1/1/41 2,663,453(b)(c) NR/NR Gulf Coast Industrial Development Authority Revenue, 7.0%, 12/1/36 27 NR/A3 Houston Higher Education Finance Corp. Revenue, 5.0%, 9/1/38 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.0%, 5/1/16 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.0%, 5/1/21 NR/NR IAH Public Facility Corp., Facilities Revenue, Series 2006, 6.125%, 5/1/26 3,000,000(c)(g) NR/NR Jefferson County Industrial Development Corp., Revenue, 8.25%, 7/1/32 NR/NR Lubbock Health Facilities Development Corp., Nursing Home Revenue, 6.625%, 7/1/36 BBB+/A3 North Texas Tollway Authority Transportation Revenue, 5.75%, 1/1/33 NR/NR Red River Health Facilities Development Corp. Revenue, 8.0%, 11/15/41 AAA/Aaa Richardson Independent School District Revenue, 5.0%, 2/15/38 NR/NR Sanger Industrial Development Corp., Revenue, 8.0%, 7/1/38 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.125%, 11/15/39 NR/NR Tarrant County Cultural Education Facilities Finance Corp., Revenue, 8.25%, 11/15/44 1,000,000(b)(c) NR/NR Texas Midwest Public Facility Corp., Revenue, 9.0%, 10/1/30 BBB-/Baa3 Texas Private Activity Bond Surface Transportation Corp., 7.0%, 12/31/38 NR/NR Travis County Health Facilities Development Corp. Revenue, 7.125%, 1/1/46 AAA/NR Tyler Independent School District, 5.0%, 2/15/38 Virginia - 2.7% AA+/Aa1 Virginia Public School Authority Revenue, 4.0%, 8/1/25 BBB+/Baa1 Washington County Industrial Development Authority Revenue, 7.75%, 7/1/38 Washington - 4.0% BBB/Baa2 Washington State Health Care Facilities Authority Revenue, 6.125%, 8/15/37 NR/Baa3 Washington State Health Care Facilities Authority Revenue, 5.5%, 12/1/39 BBB/Baa2 Washington State Health Care Facilities Authority Revenue, 6.25%, 8/15/42 NR/NR Washington State Housing Finance Commission Revenue, 6.75%, 10/1/47 NR/NR Washington State Housing Finance Committee Nonprofit Revenue, 5.625%, 1/1/27 Principal Amount USD ($) S&P/Moody's Ratings Value West Virginia - 0.9% 2,000,000(c) NR/NR City of Philippi WV, 7.75%, 10/1/44 NR/NR West Virginia Hospital Finance Authority Hospital Revenue, 9.125%, 10/1/41 Wisconsin - 3.4% NR/NR Wisconsin Public Finance Authority Continuing Care Retirement Community Revenue, 8.25%, 6/1/46 A+/A1 Wisconsin State Health & Educational Facilities Authority Revenue, 6.625%, 2/15/39 NR/NR Wisconsin State Public Finance Authority Revenue, 8.375%, 6/1/20 NR/NR Wisconsin State Public Finance Authority Revenue, 8.625%, 6/1/47 TOTAL TAX EXEMPT OBLIGATIONS (Cost $374,383,033) MUNICIPAL COLLATERALIZED DEBT OBLIGATIONS -1.1% of Net Assets 13,000,000(c)(e) NR/NR Non-Profit Preferred Funding Trust I, 0.0%, 9/15/37 (144A) TOTAL MUNICIPAL COLLATERALIZED DEBT OBLIGATIONS (Cost$13,000,000) TAX EXEMPT MONEY MARKET MUTUAL FUND -7.5% of Net Assets NR/NR BlackRock Liquidity Funds MuniFund Portfolio, 0.0%, TOTAL TAX EXEMPT MONEY MARKET MUTUAL FUND (Cost$22,000,000) TOTAL INVESTMENTS IN SECURITIES - 143.4% (Cost - $409,383,033) (h)(i) OTHER ASSETS AND LIABILITIES -7.7% PREFERRED SHARES AT REDEMPTION VALUE, INCLUDING DIVIDENDS PAYABLE - (51.1)% NET ASSETS APPLICABLE TO COMMON SHAREOWNERS -100.0% NR Security not rated by S&P or Moody's. WR Rating withdrawn by either S&P or Moody's. (144A) Security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold normally to qualified institutional buyers in a transaction exempt from registration. At June 30, 2014, the value of these securities amounted to $27,505,497, or 9.4% of total net assets applicable to common shareowners. RIB Residual Interest Bond. The interest rate is subject to change periodically and inversely based upon prevailing market rates. The interest rate shown is the rate at June 30, 2014. (a) Prerefunded bonds have been collateralized by U.S. Treasury or U.S. Government Agency securities which are held in escrow to pay interest and principal on the tax exempt issue and to retire the bonds in full at the earliest refunding date. (b) Security is in default and is non income producing. (c) Indicates a security that has been deemed as illiquid.As of June 30, 2014 the aggregate cost of illiquid securities in the Trust's portfolio was $31,264,846.As of that date, the aggregate value of illiquid securities in the Trust's portfolio of $9,406,066 represented 3.2% of total net assets applicable to common shareowners. (d) Security issued with a zero coupon.Income is recognized through accretion of discount. (e) The interest rate is subject to change periodically. The interest is shown is the rate at June 30, 2014. (f) Escrow to maturity. (g) Security is valued using fair value methods (other than prices supplied by independent pricing services). (h) The concentration of investments by type of obligation/ market sector is as follows : Insured: FSA % FSA-CR AMBAC GO OF INSTN BHAC-CR MBIA PSF-GTD ST AID WITHHLDG GO OF INSTN AMBAC ASSURED GTY NATL-RE Revenue Bonds: Health Revenue Other Revenue Development Revenue Education Revenue Facilities Revenue Transportation Revenue Tobacco Revenue Airport Revenue Pollution Control Revenue % (i) At June 30, 2014, the net unrealized appreciation on investments based on cost for federal taxpurposes of $405,240,598 was as follows: Aggregate gross unrealized appreciation for all investments in which there is an excess of value over tax cost Aggregate gross unrealized depreciation for all investments in which there is an excess of tax cost over value Net unrealized appreciation For financial reporting purposes net unrealized appreciation on investments was $ 11,466,049 and cost of investments aggregated$409,383,033. Various inputs are used in determining the value of the Trust's investments. These inputs are summarized in the three broad levels below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risks, etc.). Level 3 - significant unobservable inputs (including the Trust's own assumptions in determining fair value of investments. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans are categorized as Level 2, and securities valued using fair value methods (other than prices supplied by independent pricing services or broker dealers) as Level 3. The following is a summary of the inputs used as of June 30, 2014, in valuing the Trust's investments. Level 1 Level 2 Level 3 Total Tax Exempt Obligations $– Municipal Collateralized Debt Obligations – – Tax Exempt Money Market Mutual Fund – – Total Investments in Securities The following is a reconciliation of assets valued using significant unobservable inputs (level 3): Balance as of 3/31/14 Realized gain (loss) Change in Unrealized appreciation (depreciation) Purchases Sales Accrued discounts/ premiums Transfers in to Level 3* Transfers out of Level 3* Balance as of 6/30/14 Tax exempt obligations $ $
